Order, entered December 19, 1967, unanimously reversed and vacated, on the law and in the exercise of discretion, without costs and disbursements, and matter remanded for a rehearing. In the interests of justice, the *524defendant, sentenced as a second felony offender, should be afforded a further opportunity to develop the proofs as to whether or not he was deprived of his constitutional rights in connection with the predicate felony conviction in South Carolina. It is suggested that the District Attorney and Legal Aid fully investigate the facts relative to the alleged representation of defendant by an attorney (Irving Steinberg, Esq.) in the South Carolina criminal proceeding and be prepared with relevant proofs prior to the setting down of the matter for a hearing. Concur—■ Eager, J. P., MeGivem, Markewich, Nunez and Steuer, JJ.